
	

113 S810 IS: Jacob Sexton Military Suicide Prevention Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 810
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Donnelly introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require a pilot program on an online computerized
		  assessment to enhance detection of behaviors indicating a risk of suicide and
		  other mental health conditions in members of the Armed Forces, and for other
		  purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Jacob Sexton Military Suicide
			 Prevention Act of 2013.
		2.Pilot program on
			 online computerized assessment to enhance detection of behaviors indicating a
			 risk of suicide and other mental health conditions in members of the Armed
			 Forces
			(a)FindingsCongress makes the following
			 findings:
				(1)According to the
			 Department of Veterans Affairs and the Centers for Disease Control and
			 Prevention, at least 30,137 members of the Armed Forces and veterans have
			 committed suicide since the Department of Defense began closely tracking these
			 incidents in 2009.
				(2)In 2012 alone,
			 approximately 349 members of the Armed Forces, including the National Guard and
			 Reserve, committed suicide, which is more than the total number of members who
			 died in combat operations in 2012. This number does not include the more than
			 6,000 veterans who committed suicide in 2012.
				(3)During a March
			 21, 2013, hearing of the Committee on Armed Services of the House of
			 Representatives, Jacqueline Garrick, acting director of the Defense Suicide
			 Prevention Office of the Department of Defense (DPSO), stated that
			 [l]ess than half [of the suicide victims] had deployed, and few were
			 involved in combat. This statement is consistent with current research,
			 which has shown other risk factors, such as relationships, legal or financial
			 issues and alcohol or drug usage play a larger role than a member's deployment
			 history. Garrick also told the Committee that many of these suicidal victims
			 did not communicate their intent, nor did they have known behavioral health
			 histories.
				(b)Sense of
			 CongressIt is the sense of Congress that, as the United States
			 draws down combat operations in Afghanistan, the Department of Defense should
			 continue to seek to identify tools to assist in the identification of behavior
			 indicating a risk suicide in members of the Armed Forces.
			(c)Pilot program
			 requiredThe Secretary of Defense shall carry out a pilot program
			 to assess the feasibility and advisability of using an online computerized
			 assessment to assist the Department of Defense in detecting behaviors in
			 members of the Armed Force that indicate a risk of suicide or other mental
			 health conditions.
			(d)Participating
			 membersThe Secretary shall carry out the pilot program using the
			 following, as selected by the Secretary at random for purposes of the pilot
			 program:
				(1)1,000 members of
			 the regular component of the Army.
				(2)1,000 members of
			 the regular component of the Navy.
				(3)1,000 members of the regular component of
			 the Air Force.
				(4)1,000 members of the regular component of
			 the Marine Corps.
				(5)500 members of the Army Reserve.
				(6)500 members of the Army National Guard of
			 the United States.
				(7)500 members of the Navy Reserve.
				(8)500 members of the Air Force
			 Reserve.
				(9)500 members of the Air National Guard of
			 the United States.
				(10)500 members of Marine Corps Reserve.
				(e)Online
			 computerized assessments
				(1)In
			 generalIn carrying out the pilot program, the Secretary shall
			 require each member of the Armed Forces selected to participate in the pilot
			 program to undertake two online computerized assessments.
				(2)ElementsThe
			 assessments under this subsection shall be designed to obtain such information
			 on behaviors that indicate a risk of suicide or other mental health conditions
			 as the Secretary shall include in the assessments for purposes of the pilot
			 program, including, but not limited to, work performance, use and abuse of
			 alcohol and other substances, financial matters, and relationship and social
			 matters.
				(3)TimingThe
			 assessments under this subsection shall be undertaken by a member at the same
			 time the member undertakes each of the first two annual periodic health
			 assessments (PHAs) in connection with service in the Armed Forces that are
			 required of the member by the Department after the selection of the member for
			 participation in the pilot program.
				(f)Command
			 questionnaires
				(1)In
			 generalAt the same time a member of the Armed Forces undertakes
			 an online computerized assessment under subsection (e), the member of the Armed
			 Forces first superior to such member in the chain of command shall undertake a
			 questionnaire on the behavior of such member, including, but not limited to,
			 behavior that indicates a risk of suicide or other mental health
			 conditions.
				(2)ElementsThe
			 questionnaires under this subsection shall be designed to obtain information on
			 the members covered by the questionnaires so as to verify the accuracy of the
			 information provided by such members in undertaking assessments under
			 subsection (e).
				(g)ReferralAs
			 part of pilot program, the Secretary shall ensure that any member of the Armed
			 Forces determined to have behavior indicating a risk of suicide or another
			 mental health condition is referred to an appropriate mental health care
			 provider for further assessment, care, and services in accordance with
			 applicable procedures.
			(h)Control
			 groupsIn carrying out the pilot program, the Secretary shall
			 establish one or more control groups whose behavior and experiences during the
			 course of the pilot program permit comparison with the behavior and experiences
			 of members participating in the pilot program. Each control group shall consist
			 of such members of the Armed Forces as the Secretary shall identify for
			 purposes of the pilot program.
			(i)Privacy
			 matters
				(1)In
			 generalThe privacy of any medical or other information obtained
			 on members of the Armed Forces under this section shall be protected in
			 accordance with the laws on privacy applicable to such information.
				(2)Prohibition on
			 certain usesNo information obtained on a member under this
			 section may be used in determining the promotion or advancement of the member
			 or any other benefit for which the member may be eligible.
				(3)Exclusion of
			 personally identifiable information from reportsNo personally
			 identifiable information on members may be included in any report under
			 subsection (j).
				(j)Report
				(1)Report
			 requiredNot later than 180 days after the date on which all the
			 members of the Armed Forces participating in the pilot program have completed
			 both of the online computerized assessments required by subsection (e) for
			 purposes of the pilot program, the Secretary shall submit to the appropriate
			 committees of Congress a report on the pilot program.
				(2)ElementsThe
			 report under paragraph (1) shall include the following:
					(A)A description of
			 the pilot program, including a detailed description of the assessments used for
			 purposes of subsection (e) and the questionnaires used for purposes of
			 subsection (f).
					(B)A summary of the
			 various behaviors detected through the assessments and questionnaires.
					(C)A description of
			 the number of members identified as being at risk of suicide or other mental
			 health conditions, and an assessment of the correlation between the risks
			 identified and the various behaviors detected.
					(D)If care and
			 services were provided to members pursuant to subsection (g), a description of
			 such care and services and an assessment of the effectiveness of such care and
			 services.
					(E)A description of
			 the number of members participating in the pilot program who committed
			 suicide.
					(F)A description of
			 the control groups established pursuant to subsection (h), and a comparative
			 analysis of the behavior and experiences of members of such control groups
			 during the pilot program with the behavior and experiences of members
			 participating in the pilot program, including on matters relating to suicidal
			 ideations, suicides attempted, and suicides committed.
					(G)A comparative
			 analysis of the rate of suicide among members participating in the pilot
			 program, members of the control groups established pursuant to subsection (h),
			 and the general population of each of the Armed Forces.
					(H)Such
			 recommendations for extension or expansion of the pilot program as the
			 Secretary considers appropriate in light of the pilot program, including
			 recommendations on the feasibility and advisability of incorporating the online
			 computerized assessments under the pilot program in the online questionnaire of
			 the annual periodic health assessments (PHA) in connection with service in the
			 Armed Forces that are required by the Department.
					(k)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
				(1)the Committee on
			 Armed Services and the Committee on Veterans' Affairs of the Senate; and
				(2)the Committee on
			 Armed Services and the Committee on Veterans' Affairs of the House of
			 Representatives.
				
